Citation Nr: 0432074	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant served on active duty in the Marine Corps for one 
month in March-April 1964, and was medically discharged from 
the Marine Corps due to chronic pes cavus.  Appellant was 
inducted into the Army in March 1967 and served for three 
months until June 1967 prior to being administratively 
discharged due to physical and mental (personality) 
disorders.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the White River 
Junction, Vermont, Regional Office (RO) that denied service 
connection for a nervous condition, claimed as post-traumatic 
stress disorder (PTSD).

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in September 2004.  A transcript of 
that testimony has been associated with the file.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with post-
traumatic stress disorder (PTSD) as well as a number of other 
mental disorders.

2.  Appellant's claimed stressors of physical, sexual, and 
emotional trauma in the military have not been verified and 
cannot be presumed to have occurred.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision that is the subject of this appeal was 
issued after enactment of the VCAA.  The VCAA accordingly 
applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case for service connection for PTSD, a rating 
decision of January 2000, prior to enactment of the VCAA, 
denied service connection under the "well grounded claims" 
principle then in effect; that decision was not appealed.  RO 
reopened the claim in March 2001 for readjudication under the 
newly enacted VCAA.  RO sent appellant VCAA duty-to-assist 
letters in March 2001 and October 2001, and subsequently 
issued a new rating decision denying service connection in 
March 2002. 

Neither of the two VCAA duty-to-assist letters cited above 
expressly satisfied the fourth element ("give us everything 
you've got") required by Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.   The VCAA duty-to-
assist letters of March and October 2001, the rating decision 
of March 2002, and the Statement of the Case (SOC) in October 
2003 all listed the evidence on file that had been considered 
in formulation of the decision.  RO also sent appellant 
additional duty-to-assist letters in September and October 
2002 and in June 2004, after the rating decision but during 
the pendancy of this appeal.  Finally, the Board notes that 
appellant had a Travel Board hearing in September 2004, 
during which appellant and his service representative were 
afforded the opportunity to identify any additional evidence 
that could be relevant to the claim. 

When, as here, a claim for PTSD is based upon personal 
assault, there are a number of types of evidence that may be 
considered in support of the claimed stressor incident even 
though the incident is not mentioned in the service personnel 
or medical records.  See M21-1, Part III, par. 5.14d; see 
also Cohen v. Brown, 10 Vet. App. 128 (1997) and YR v. West, 
11 Vet. App. 393, 399 (1998).   VA cannot deny a claim for 
PTSD that is based on an alleged in-service personal assault 
without first advising the claimant of these alternative 
sources of evidence and giving the claimant an opportunity to 
provide such evidence or to advise VA where such evidence can 
be procured.  38 C.F.R. § 3.304(f)(3) (2004).  It appears 
that this appellant was provided such notice and responded 
thereto during development of the claim, and the Board 
accordingly finds that VA has no outstanding duties under 
this regulation.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service personnel records and his 
service and VA medical records.  Appellant has not identified 
any records from private medical providers that are 
potentially relevant to this claim.  RO also afforded 
appellant a VA psychiatric examination for the express 
purpose of obtaining medical opinion regarding appellant's 
claimed in-service stressors.  As noted above, appellant had 
a Travel Board hearing in which to personally present any 
evidence or arguments relevant to the issue of service 
connection.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
entered the Marine Corps in March 1964 but experienced 
chronic foot pain during basic training and was discharged in 
April 1964 for bilateral pes cavus.  There is no indication 
in appellant's Marine Corps medical record of any mental 
disorder or mental or physical trauma during appellant's 
service in the Marine Corps.

Appellant was drafted into the Army in March 1967, an 
orthopedic specialist having determined that appellant's foot 
condition did not render him unacceptable for military 
service.  Army medical treatment records show appellant was 
treated for foot pain, knee pain, and gastrointestinal 
disorder, but there is no indication of mental disorder or 
mental or physical trauma during appellant's Army service.  
Army personnel records show that appellant was identified as 
unable to complete basic training due to his chronic foot 
problem and due to his lack of responsiveness to counseling.  
A mental hygiene consultation in May 1967 diagnosed appellant 
as having chronic passive-aggressive personality, severe in 
degree, which existed prior to service.  The evaluation 
stated that appellant's condition represented a long-
standing, refractory personality disorder that made appellant 
not amenable to disciplinary action, psychotherapy, 
reclassification, or reassignment.  The mental hygiene 
evaluation recommended that appellant be administratively 
separated from the service.  Appellant was administratively 
discharged from the Army in June 1967 under the provisions of 
Army Regulation 635-212 (general discharge due to 
unsuitability).

Appellant submitted a claim for "mental illness" 
(unspecified) in December 1995.  He had a VA general medical 
examination and a VA psychiatric examination in March 1996.  
The psychiatric examiner reviewed appellant's C-file and 
noted appellant's social and military history.  Appellant 
reported no physical or mental trauma in service and denied 
any previous psychiatric hospitalizations.  Appellant stated 
that he had been injured in an automobile accident in 1966, 
which caused significant post-traumatic amnesia and a history 
consistent with post-traumatic delirium.  Appellant 
subsequently developed problems with concentration and short-
term memory.  Appellant reported that approximately five 
years prior to the examination he began to exhibit compulsive 
behaviors.  Appellant stated that he has had intrusive 
thoughts and survivor guilt related to the car accident.  The 
examiner's assessment was that appellant had suffered a 
closed head injury, apparently severe, that subsequently 
became manifest as organic mood syndrome, depression, 
withdrawal, difficulty with concentration, and obsessive-
compulsive disorder.  The examiner stated that appellant's 
history did not fully meet the criteria for post-traumatic 
stress disorder (PTSD) but his early history was consistent 
with attention deficit-hyperactivity disorder.  The 
examiner's diagnosis was as follows: organic mood syndrome, 
secondary to closed head injury; obsessive-compulsive 
disorder; attention deficit-hyperactivity disorder by history 
(Axis I); moderate (Axis IV); Global Assessment of 
Functioning (GAF) of 55 (Axis V).

Based on the VA examinations (general medical and 
psychiatric) conducted in March 1996, RO issued a rating 
decision in April 1996 that granted entitlement to a  
nonservice-connected pension but found that appellant's 
organic mood syndrome, rated as 50 percent disabling, was not 
service connected.

VA outpatient notes from November 1998 to October 1999 show 
that appellant was periodically treated at the VA psychiatric 
clinic for depression, for which he was prescribed 
medication.  

Appellant submitted a new claim in October 1999, asserting 
that the U.S. Army kept him a prisoner from March to June 
1967.  Appellant asserted that the Army kept him drugged and 
under guard.  In a supporting statement submitted with the 
claim, appellant stated that he had sought medical treatment 
for his foot pain but was given diet pills and "downers" to 
keep him docile.  Appellant asserted that he was given pills 
and kept under armed guard by some African-American sergeants 
and that he got into a fight with "a black guy."         

Appellant was admitted to the VAMC for inpatient psychiatric 
treatment in December 1999 through January 2000 consequent to 
threatening behavior toward a VA psychiatrist.  Appellant 
narrated that he had recently been jailed for assaulting an 
African-American male, which caused him to remember 
harassment and humiliation at the hands of African-American 
sergeants in the Army.  Appellant stated that since the 
recent assault incident he began to experience intrusive 
memories of the Army events.  Appellant denied cannabis use 
or dependence, but had very high levels of cannabis in his 
blood on admission.  Also, appellant expressed questionable 
PTSD symptoms on admission that were not confirmed during his 
hospital stay.  Appellant asked about service connection but 
was deferred to a full compensation examination.  Discharge 
diagnosis was: substance-induced psychotic disorder, organic 
affective disorder with depressed mood, and marijuana 
dependence (Axis I); hypertension and history of head trauma 
(Axis III); moderate (Axis IV); and, GAF of 75 (Axis V).  
 
RO issued a rating decision in January 2000 denying service 
connection for a psychiatric condition, based on a 
determination that appellant had not submitted a well-
grounded claim.  Appellant was notified of the denial but did 
not appeal.

RO reopened the claim in March 2001 for reconsideration under 
the provisions of the newly enacted VCAA.  

A VA Substance Abuse Program note of June 2001 shows that 
appellant asked about the PTSD program at the VA Medical 
Center (VAMC) because he was experiencing symptoms consistent 
with PTSD (exaggerated startle response, intrusive memories, 
and nightmares).  Appellant stated that he had been 
physically and emotionally harassed while in service, and had 
not filed a claim about the harassment but had resorted to 
drugs for the next 34 years.  Appellant stated the memories 
of his in-service events had become clearer since he recently 
stopped using drugs.  Specifically, appellant referred to 
having been taken advantage of and harassed by African-
Americans while in service.  

The file contains a report of psychology tests administered 
to appellant by a VA psychologist in August 2001.  The 
examiner administered the Mississippi Scale for Combat-
Related PTSD (MISS), the Beck Depression Inventory (BDI), the 
State-Trait Anxiety Inventory (STAI), and the Minnesota 
Multiphasic Personality Inventory - Second Edition (MMPI-2).  
Appellant reported that he had been kept in the Army despite 
repeated efforts to achieve discharge, and that his "refusal 
to do anything" resulted in harassment by superiors.  
Appellant stated that he had numerous incidents in which he 
felt intense fear and helplessness related to the possibility 
of serious physical injury and emotional torment by military 
officers.  Appellant stated that most of his negative 
experiences were at the hands of African-American drill 
sergeants, which causes him current violent negative 
reactions to African-Americans.  Appellant also stated that 
he resorted to drugs as a way of coping with the intense 
emotional reaction caused by this traumatic experience.  The 
examiner stated that appellant met the criteria for PTSD, but 
that diagnosis was secondary to appellant's suspiciousness 
and disordered thinking since he was experiencing current 
high levels of depression and anxiety.        

In September 2001, appellant submitted a letter stating that 
he was terrorized, kicked around, slapped around, drugged, 
harassed, and "beaten up all the time" by African-American 
drill sergeants in 1967.  The letter states that appellant 
currently has flashbacks of the described harassment and that 
he now cannot bear to be in the company of African-Americans.  
The letter states that appellant has had the described 
symptoms since 1967.

In October 2001, appellant submitted a letter stating that he 
had been sexually assaulted on numerous occasions (at least 
10 times) by an African-American person in the Army who 
threatened to harm appellant if he revealed what was going 
on.  Appellant stated that this sexual abuse was the cause of 
his current PTSD.

Appellant submitted a PTSD questionnaire in November 2001 
that asserted he was assaulted (kicked, slapped, chased, and 
threatened) by his sergeants in the Army, and that one 
African-American sergeant sexually abused appellant every 
time that the sergeant came on duty.  Appellant stated that 
the sergeant threatened to make appellant's entire platoon 
pay, and that appellant would be "hurt real bad" if 
appellant revealed the abuse; appellant's fear kept him from 
revealing the abuse at the time and his shame kept him from 
revealing the abuse until recently.

Appellant had a VA psychiatric examination in February 2002.  
The examiner reviewed appellant's C-file, including previous 
VA examinations and treatments and appellant's service 
medical record.  Appellant reported currently having 
nightmares of men chasing him approximately once or twice per 
month; he also reported memory problems, panic attacks, 
attacks of rage, and sleep impairment.  The examiner did not 
detect any markers of personal assault in appellant's service 
medical records.  The examiner noted that appellant had a 
well-documented traumatic head injury in 1966, prior to 
entering the Army, which could account for appellant's 
cognitive problems in service.  Appellant's accounts of abuse 
in the military meet the six clinical criteria (A through F) 
for PTSD, although the examiner could neither confirm nor 
refute that the abuse actually happened.  The examiner's 
diagnosis was as follows: mood disorder secondary to 
traumatic brain injury, drug abuse in remission, and PTSD 
(Axis I); traumatic brain injury, high cholesterol, diabetes, 
hypertension, and coronary vascular disease (Axis III); 
moderate, stress of chronic illness, and difficulties with 
interpersonal functioning (Axis IV); and, GAF of 50 (Axis V).

Based on the evidence described above, RO issued a rating 
decision in March 2002 that denied service connection for a 
nervous condition, claimed as PTSD, based on a finding that 
the claimed stressors (physical and sexual assault while in 
military service) had not been verified.       

Appellant received VA inpatient psychiatric treatment in 
February through March 2002 due to an exacerbation of 
depressive symptoms, to include suicide ideation and 
anhedonia.  Appellant was noted to be under a current 
stressful situation, i.e. being on pre-trial probation for a 
federal drug charge.  Discharge diagnosis was as follows: 
polysubstance abuse, substance-induced mood disorder, and 
cannabis dependence (Axis I); hypertension, chronic 
obstructive pulmonary disease, cardiovascular disease status 
post coronary artery bypass graft,  hypercholesterolemia, 
gynecomastia, erectile dysfunction, colitis, and new onset 
extremity edema (Axis III); moderate stress (Axis IV); and, 
GAF of 65 (Axis V).
 
Appellant submitted a VA Form 9 in April 2002 specifically 
arguing that he had not received a traumatic brain injury in 
1966 prior to his Army service.  In support, appellant 
enclosed private medical treatment records from September and 
October 1966; these show no evidence of skull fracture or 
head trauma consequent to the auto accident.

The file contains a letter to VA from appellant's ex-wife 
dated June 2002.  The writer states in her letter that she 
married appellant in July 1968.  The writer states that 
appellant informed her that after he refused to report for 
induction several African-American officers forcibly removed 
him from his home.  The writer was informed by both appellant 
and his mother that appellant was continually hit, shoved, 
pushed, and mentally abused by African-Americans while he was 
in the Army.  The writer stated that she witnessed 
appellant's current bias against African-Americans and 
considers this to be verification of his mistreatment in the 
Army as alleged, since his mother informed her that appellant 
was not biased against African-Americans prior to his Army 
service. 

A VA mental health clinical note dated September 2004 states 
that appellant complained of intrusive thoughts, day and 
night, for the preceding few months.  These thoughts were 
triggered by seeing African-American people, due to his 
reported sexual trauma in the military.  

Appellant testified before the Travel Board in September 
2004.  Appellant testified that he had been sexually 
assaulted in the Army during basic training (Transcript, pg. 
3).  Appellant testified that a drill instructor, Sergeant 
[redacted], would approach appellant under color of assigning him 
extra duty, but then take appellant away and sexually assault 
him (Transcript, pg. 4).  The sexual assaults would occur in 
Sergeant [redacted]'s automobile, parked near the rifle range 
(Transcript, pg. 5).  Appellant testified that within his 3-
1/2 months in the Army he was sexually assaulted on 
approximately six occasions by Sergeant [redacted] and on 
approximately four occasions by Specialist [redacted], who was not a 
drill instructor but had a trainer capacity (Transcript, pg. 
5).  Appellant testified that, like Sergeant [redacted], Specialist 
[redacted] would approach appellant under color of assigning him work 
and then take him away for sexual assault (Transcript, pg. 
6).  

Appellant testified that the persons who were sexually 
assaulting him did not threaten to have appellant kicked out 
of the Army if he talked; rather, they threatened him with 
bodily harm (Transcript, pg. 7).  Appellant did not reveal 
the abuse at the time because he was afraid and because he 
had no access to a telephone (Transcript, pg. 7).  After 
appellant was identified for discharge, he was transferred to 
a holding company and the abuse stopped (Transcript, pg. 7).

Appellant testified that he only saw a psychiatrist on one 
occasion while he was in the Army, at which time that 
psychiatrist evaluated appellant as being passive-aggressive; 
at that time he was still under the control of Sergeant [redacted] 
and Specialist [redacted] (Transcript, pg. 8).  Appellant testified 
that the assaults were sexual, not physical, and accordingly 
left no marks or bruises (Transcript, pg. 9).  Appellant kept 
the history of abuse to himself until VA informed him about 
programs to treat persons who were exposed to sexual trauma 
while in the service (Transcript, pg. 9).    

Appellant testified that he was never beaten while in service 
(Transcript, pg. 10).  Appellant testified that the nature of 
the sexual assaults included actual rape and molestation by 
oral sex (Transcript, pg. 10).  Appellant wrote to his mother 
and reported the abuse (Transcript, pg. 10).  Appellant's 
mother urged appellant to report the abuse to authorities, 
but appellant did not do so because he was afraid and 
embarrassed (Transcript, pg. 11).  Appellant's mother 
subsequently told appellant's ex-wife about the abuse, but 
these are the only two persons who knew about the abuse until 
appellant reported the abuse to VA (Transcript, pg. 11).

Appellant testified that he has had terrible nightmares about 
the abuse; the nightmares began 20 years previously and 
continue to the current day (Transcript, pg. 12).  Appellant 
testified that the abuse damaged his ego, made it difficult 
for him to do things, and caused him to avoid the presence of 
African-Americans (Transcript, pgs. 12-13).  Appellant also 
testified that his marriage collapsed after his ex-wife 
learned of the sexual abuse (Transcript, pg. 13).   
   
III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  Diagnosis of PTSD must 
comply with the criteria listed in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV).  38 
C.F.R. § 4.125(a) (2004); Cohen v. Brown, 10 Vet. App. 128, 
143.

In this case, appellant has been diagnosed by several VA 
medical examiners as having PTSD as well as several other 
mental disorders.  The diagnoses appear from the record to 
have been in accordance with DSM-IV.  The Board accordingly 
finds that appellant has been competently diagnosed with 
PTSD.  

Stressors

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.   

The sufficiency of a claimed stressor is a medical 
determination, and adjudicators may not render a 
determination on this point without independent medical 
evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994).  
However, the actual occurrence of an event alleged as a 
"stressor" is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).

Appellant has presented three specific stressors that he 
asserts caused his current PTSD, all related to his period of 
basic training in the Army: verbal threats of serious bodily 
harm, non-sexual battery (beating, kicking, and slapping), 
and sexual battery (forcible homosexual rape and 
molestation).   

When, as here, the claimed stressors are not related to 
personal involvement in combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton), 76; Zarycki, 98.

In this case, there is no corroborative evidence in the 
service medical or personnel records that the claimed 
stressors occurred.  Appellant had numerous outpatient 
treatments at the dispensary while he was in basic training, 
but there is no notation of any indices of physical or 
emotional trauma during those visits.  There is no indication 
that appellant ever reported any abuse or mistreatment 
whatsoever (physical, sexual, or emotional) even after he was 
removed from the supervision of his alleged abusers.  There 
is also no contemporaneous evidence of the alleged abuse 
(letters home complaining of the abuse, etc.) and no 
eyewitness testimony to the abuse ("buddy statements" from 
other trainees, etc.). 

Appellant's wife has provided a lay statement recounting 
physical abuse (pushing, shoving, and hitting, but not sexual 
abuse) and mental abuse that appellant claims to have 
experienced in service.  A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   However, the 
statement by appellant's ex-wife does not provide any 
eyewitness testimony, but rather merely recounts what 
appellant himself told her some time after the abuse alleged 
occurred.  The lay statement by appellant's wife is therefore 
hearsay and does not constitute probative evidence. 

Appellant narrated his claimed stressors to at least two VA 
medical examiners: the VA psychologist in August 2001 and the 
VA psychiatrist in February 2002.  The VA psychiatrist 
specifically stated that he could not provide an opinion in 
regard to whether the claimed stressors actually occurred, 
while the VA psychologist appears to have accepted that the 
claimed stressors did occur.  However, a medical 
professional's opinion based on post-service examination of a 
veteran is not competent evidence that an in-service stressor 
occurred.  Cohen, supra, 45; Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).  Further, just because a physician or 
other health care professional has accepted a veteran's 
description of his active duty experience as credible, and 
diagnosed the veteran has having PTSD, does not mean that the 
Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  In 
this case, the Board notes that appellant has presented 
mutually exclusive accounts of the alleged traumas.  In all 
his letters and statements to VA prior to August 2001, 
appellant cited alleged non-sexual physical abuse such as 
slapping, hitting, and shoving, but he did not mention sexual 
abuse.  Beginning in August 2001, appellant ceased alleging 
non-sexual abuse and offered the new stressor of sexual abuse 
in service.  In his testimony before the Travel Board, 
appellant specifically denied having ever been physically 
abused in a non-sexual manner and thus disavowed the 
stressors that he had claimed earlier.  Similarly, 
appellant's Travel Board testimony blamed the alleged sexual 
abuse for the breakup of his marriage, but the earlier letter 
from his ex-wife is silent in regard to any history of sexual 
abuse; instead, the ex-wife's letter cites the kinds of non-
sexual battery that appellant later denied in his Travel 
Board hearing.  

In summary, the only evidence that the claimed stressors 
actually occurred is appellant's uncorroborated account of 
the alleged abuse.  The Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Additionally, as discussed above, the Board has found that 
appellant's accounts of his active service experiences are 
inherently not credible.  The Board accordingly finds that 
there is no verification that the claimed stressors actually 
occurred. 

Nexus

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  Since there are no 
verified in-service stressors, the question of nexus is 
rendered moot.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.






ORDER

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



